Citation Nr: 1519107	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama





THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L5-S1.





ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) 
prior to rendering a decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the claim is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.



In particular, request:

* records from the VA Mobile Outpatient Clinic dated since August 2009

* records from the VA Pensacola Joint Ambulatory Care Center dated since July 2008

* records from the Biloxi VA Medical Center dated since February 2008

Associate these records with the claims file or upload them in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected degenerative disc disease of the lumbar spine at L5-S1.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

The examiner should identify any neurological impairment associated with the Veteran's service-connected lumbar spine disorder.  For any identified impairment, the examiner should specify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

The examiner should also indicate whether the Veteran's service-connected lumbar spine disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On VA examination in March 2010, the Veteran reported sharp, burning pain in the lower extremities.  He reported that the pain was 5/10, was localized in both legs, was constant and daily, and caused 4-5 flare-ups of severe pain (10/10) per year.  The examiner found there were some paresthesias associated with weakness and fatigue of the lower extremities.  A neurological examination revealed decreased deep tendon reflexes.  The Veteran was unable to perform a heel walk.  The examiner diagnosed the Veteran with lumbar spine degenerative disk disease with degenerative joint disease without radiculopathy.

* In June 1995 private medical records, the Veteran was diagnosed with bilateral sciatica.

* On VA examination in March 2010, the examiner did not offer findings regarding the presence of any muscle spasm or guarding.  The examiner noted the Veteran had a normal gait and did not have scoliosis or kyphosis.

* In a September 2007 x-ray report, it was noted that the Veteran had a loss of lumbar lordosis.  The impression was, "degenerative changes of the spine with loss of lordosis secondary to spasm vs. position."

* On VA examination in March 2010, the examiner found there was pain associated with the active range of motion against both gravity and resistance.  On repetitive testing, there was pain, fatigue, and weakness.  The examiner did not specify the additional functional loss in terms of additional degrees of limited motion.  The examiner stated that additional limitations due to flare-ups could not be determined without resorting to speculation.

* On VA examination in March 2010, the Veteran denied incapacitation and the examiner did not render any findings regarding incapacitating episodes. 

* In his July 2009 notice of disagreement, the Veteran stated, "most of my time is spent flat on my back in bed with a pee bottle at my side because sometimes the only way I can get around is on my hands and knees."  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




